Citation Nr: 0525674	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-02 343	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right hip injury, to include post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954, with combat service in the Korean Conflict.  He 
was awarded the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2003 by the Cleveland, Ohio, 
Regional office (RO) of the Department of Veterans Affairs 
(VA).

On May 11, 2005, the veteran testified at an electronic 
(video conference) hearing before the undersigned Veterans 
Law Judge.  A transcript of that hearing is of record.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no medical or audiological evidence of record 
demonstrating that the veteran had any hearing loss in 
service or within one year of his separation from service.

3.  There is no competent medical or audiological evidence 
linking the veteran's current bilateral hearing loss to his 
active military service.

4.  A disorder of the right hip, to include arthritis, was 
not present during the veteran's active service or within one 
year of his separation from service.

5.  There is no competent medical evidence linking the 
veteran's current right hip disorder to his active military 
service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

2.  Residuals of right hip injury, to include post-traumatic 
arthritis, were not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters furnished to the veteran by the RO in 
March 2003 and in April 2003 prior the adjudication of his 
claims on appeal informed him of the evidence needed to 
substantiate his claims, of the evidence which VA had 
obtained and would attempt to obtain, and of the evidence 
which he should submit in support of his claims.  The RO's 
letters advised the veteran that it was his responsibility to 
support his claims with appropriate evidence.  A statement of 
the case furnished by the RO to the veteran in December 2003 
set forth 38 U.S.C. § 5103, Notice to claimants of required 
information and evidence, and 38 U.S.C. § 5103A, Duty to 
assist claimants.  

The RO's letters to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that any VCAA 
notice deficiency did not affect the essential fairness of 
the adjudication of the veteran's claim and that VA has 
fulfilled the duty to notify pursuant to the VCAA and its 
implementing regulations.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005).  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records, including reports of examinations at 
service entrance and at service separation.  VA also afforded 
the veteran VA medical and audiological examinations and 
nexus opinions.  The veteran and his representative have not 
identified any additional existing evidence which might be 
relevant to the issue of entitlement to service connection 
for bilateral hearing loss.  With regard to the issue of 
entitlement to service connection for a right hip disorder, 
the veteran and his representative have contended that 
additional service medical records showing a right hip injury 
while the veteran was serving on active duty which have not 
been obtained by VA may exist.  However, because the only 
competent medical evidence on the issue of whether the 
veteran's current right hip disorder might be related to the 
claimed right hip injury in service, which is the opinion of 
a VA physician who examined the veteran, found that any such 
etiological relationship is unlikely, the Board finds that 
VA's duty to assist does not require an attempt to obtain 
additional service medical records.  In a statement received 
in September 2003, the veteran stated that he had no further 
information to send to VA concerning his claim.  Therefore, 
the Board finds that further assistance is not required and 
the case is ready for appellate review.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Arthritis and organic diseases of the nervous system, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of the veteran's 
separation from active service.  38 U.S.C.A. § 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
Current Medical Diagnosis & Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988).

III. Factual Background 

A. Hearing Loss

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of hearing loss or of any 
disorder of the ears.  At an examination for service 
separation in January 1954, the veteran's hearing was 
recorded as 15/15 to the whispered voice and his ears were 
evaluated as normal.

The veteran filed his original VA compensation claim in 
February 2001 (which was 47 years after his separation from 
active service), and he asserted a claim for service 
connection for bilateral hearing loss at that time.  

At the hearing in May 2005, the veteran testified that: in 
service in Korea he was in an engineering unit and worked 
with explosives, which involved exposure to loud noise; an 
incident occurred in Korea in which a truck in which he was a 
passenger went over a mine which exploded and damaged the 
truck; after that event, he bled from his ears and he was put 
on light duty for two weeks; in another incident in Korea, a 
mortar shell exploded close to him and he was injured by 
shell fragments; after his discharge in January 1954, "I 
couldn't hear as good as I did"; in the early 1970s, he 
completely lost hearing in his right ear and underwent ear 
surgery at a private hospital in which the doctor inserted a 
wire into his right ear; and he got hearing aids two or three 
years earlier.  The veteran also testified that the hospital 
records of his ear surgery in the 1970s have been destroyed 
and are not available for review.

At a VA audiological examination in July 2003, the veteran 
related his history of noise exposure in service in 
essentially the same terms as in his May 2005 hearing 
testimony and he also indicated that he had post-service 
exposure to loud noise while working as a construction 
foreman for 15 years.  He stated that, as a foreman, he was 
not subjected to constant noise during the workday.  He also 
said that ear plugs were issued on the construction sites but 
not worn all the time.  Audiological testing resulted in 
diagnoses of severe mixed hearing loss in the right ear and 
moderately severe sensorineural hearing loss in the left ear.  
The examiner stated an opinion that the veteran's current 
bilateral hearing loss is not related to his active service.  
The VA audiologist stated that his opinion was based on the 
veteran's examination for service separation in January 1954 
which showed his auditory acuity within normal limits.  

B. Residuals of Right Hip Injury

The veteran's service medical records are negative for any 
complaints or findings related to an injury to his right hip.  
At the hearing in May 2005, the veteran testified that in 
service in Korea he sustained a jamming injury to his right 
hip when a truck in which he was a passenger hit a land mine.  
VA X-rays of the veteran's right hip in June 2003 resulted in 
an impression of status post right total hip prosthesis.  At 
a VA joints examination in June 2003, the examiner noted that 
the veteran had systemic osteoarthritis and that he had 
undergone a right total hip replacement in 1996.  The 
examining physician stated an opinion that it is not likely 
that the arthritis which necessitated the total replacement 
of the veteran's right hip in 1996 was related to the claimed 
land mine explosion during the veteran's service because he 
has systemic arthritis.  



IV. Analysis

A. Hearing Loss

The Board finds that the only relevant evidence on the 
question of whether the veteran's current bilateral hearing 
loss is etiologically related to any incident or 
manifestation during his period of active service, to include 
noise exposure, would be competent medical or audiological 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  The only 
competent medical evidence in this case is the opinion of the 
VA audiologist who evaluated the veteran in July 2003 and 
found that his current hearing loss is not related to 
service.  The veteran, as a layman, is not qualified to offer 
an opinion on a question of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), and so his stated belief that his current bilateral 
hearing loss is related to noise exposure in service is 
lacking in probative value.  The Board notes that the veteran 
has not submitted or identified any evidence which would show 
that hearing loss as defined in Hensley was manifested during 
the year following his separation from service in January 
1954, nor has he submitted any lay statements to the effect 
that loss of hearing caused him difficulty in early post-
service years.  The Board concludes that the preponderance of 
the credible evidence of record is against the claim of 
entitlement to service connection for bilateral hearing loss, 
and entitlement to that benefit on a direct or presumptive 
basis is not established.  See 38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2004)..

B. Residuals of Right Hip Injury

The Board finds that the only relevant evidence on the 
question of whether the veteran's current right hip disorder 
is etiologically related to any incident or manifestation 
during his period of active service, to include the claimed 
right hip injury in Korea, would be competent medical 
evidence.  The only competent medical evidence in this case 
is the opinion of the VA examiner in June 2003 who found that 
his current right hip disorder is likely not related to any 
injury in service.  The veteran, as a layman, is not 
qualified to offer an opinion on a question of medical 
diagnosis or medical causation, see Espiritu, supra, and so 
his stated belief that his current right hip disorder is 
related to an injury in service is lacking in probative 
value.  The Board notes that the veteran has not submitted or 
identified any evidence which would show that arthritis of 
the right hip was manifested during the year following his 
separation from service in January 1954.  The Board concludes 
that the preponderance of the credible evidence of record is 
against the claim of entitlement to service connection for 
residuals of a right hip injury, to include post-traumatic 
arthritis, and entitlement to that benefit on a direct or 
presumptive basis is not established.  See 38 U.S.C.A. 
§§ 1110, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a right hip injury, to 
include post-traumatic arthritis, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


